 

EXHIBIT 10.62

 

THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. NEITHER THE NOTE NOR SUCH SHARES OF COMMON
STOCK MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, SATISFACTORY TO
THE COMPANY, THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

INFINITY ENERGY RESOURCES, INC.

 

8% CONVERTIBLE PROMISSORY NOTE

 

$200,000

 

FOR VALUE RECEIVED, Infinity Energy Resources, Inc., a Delaware corporation (the
“Company”), promises to pay to ___________ or registered assigns (the “Holder”),
the sum of two hundred thousand dollars ($200,000) in lawful money of the United
States of America on or before the Maturity Date as defined herein, with all
Interest thereon as defined and specified herein.

 



 

   

 

1. Interest and Fees. This Note shall bear interest (“Interest”) equal to eight
percent (8%) per annum. Interest will be calculated on a three hundred
sixty-five (365) day year. The Company shall pay the Interest on or before the
Maturity Date, as defined below. In no event shall the rate of Interest payable
on this Note exceed the maximum rate of interest permitted to be charged under
applicable law.

 

2. Payments. All payments under this Note shall be made by the Company
hereunder, whether on account of principal or Interest, without set-off or
counterclaim and shall first be credited against costs and expenses provided for
in this Note, second to the payment of any penalties, third to the payment of
accrued and unpaid Interest, if any, and the remainder shall be credited against
principal. All payments due hereunder shall be payable in legal tender of the
United States of America, and in same day funds delivered to Holder by cashier’s
check, certified check, or bank wire transfer to the mailing address provided
below, or at such other place as Holder shall designate in writing for such
purpose from time to time made prior to noon, Kansas City, Kansas time, on the
Maturity Date. If a payment under this Note otherwise would become due and
payable on a Saturday, Sunday or legal holiday (any other day being a “Business
Day”), the due date of the payment shall be extended to the next succeeding
Business Day, and Interest, if any, shall be payable thereon during such
extension.

 

3. Maturity Date. This Note shall be due and payable in full, including all
accrued Interest thereon, on November 7, 2017 (the “Maturity Date”), subject to
Paragraph 4, “Pre-Payments.”

 

4. Pre-Payments. At any time prior to the Maturity Date, the Company shall have
the right to prepay this Note, in whole or in part without penalty, on ten (10)
days’ advance notice to Holder. On such prepayment date, the Company will pay in
respect of this Note cash equal to the face amount plus accrued Interest on the
Note (or portion thereof) being prepaid.

 

5. Conversion of Note

 

5.1 Conversion of Note/Conversion Price. This Note is convertible as to
principal and any accrued Interest, at the option of Holder, into shares of the
company’s Common Stock (the “Common Stock”) at any time after the issue Date and
prior to the close of business on the Business Day preceding the Maturity Date
at the rate of Five dollars and no Cents ($5.00) per share (the “Conversion
Price”). The Company will provide written notice of its intent to prepay the
Note in whole or in part prior to the Maturity Date. In such case, Holder will
have five (5) Business Days following the date on which Holder receives such
written notice to determine whether Holder will convert all or part of the Note
into Common Stock. No fractional shares will be issued. In lieu thereof, the
Company will pay cash for fractional share amounts equal to the fair market
value of the Common Stock as quoted as the closing bid price of the Common Stock
on the date of conversation.

 

5.2 Adjustment to Conversion Price. The Conversion Price shall be adjusted if
the Company shall at any time (i) pay a stock dividend on the Common Stock; (ii)
subdivide its outstanding Common Stock into a greater number of shares; (iii)
combine its outstanding Common Stock into a smaller number of shares; (iv) issue
by reclassification of its Common Stock any other special capital stock of the
Company; or (v) distribute to all holders of Common Stock evidences of
indebtedness or assets (excluding cash dividends) or rights or warrants to
subscribe for Common Stock (other than those mentioned above). No adjustment of
the Conversion Price will be required until cumulative adjustments amount to One
Dollar ($1.00) per Note or more. Upon the occurrence of an event requiring
adjustment of the Conversion Price, and thereafter, Holder, upon surrender of
this Note for conversion, shall be entitled to receive the number of shares of
Common Stock or other capital stock of the Company that Holder would have owned
or have been entitled to receive after the happening of any of the events
described above had this Note been converted immediately prior to the happening
of such event.

 



 

   

 

5.3 Adjustment Based Upon Merger or Consolidation. In case of any consolidation
or merger to which the Company is a party (other than a merger in which the
Company is the surviving entity and which does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person, firm, or corporation of
the property of the Company as an entirety or substantially as an entirety,
Holder shall have the right to convert this Note into the kind and amount of
securities and property (including cash) receivable upon such consolidation,
merger, sale or conveyance by Holder of the number of shares of Common Stock
into which such Note might have been converted immediately prior thereto.

 

5.4 Exercise of Conversion Privilege.

 

5.4.1 The Conversion Privilege provided for in this Note shall be exercisable by
Holder by written notice to the Company or its successor and the surrender of
this Note in exchange for the number of shares (or other securities and
property, including cash, in the event of an adjustment of the Conversion Price)
into which this Note is convertible based upon the Conversion Price.

 

5.4.2 Holder’s conversion right set forth in this Paragraph 5.4 may be exercised
at any time and from time to time but prior to payment in full of the principal
amount of the accrued interest on this Note. Conversion rights will expire at
the close of business on the Business Day prior to the Maturity Date or
redemption date of this Note.

 

5.4.3 Holder may exercise the right to convert all or any portion of the
principal amount and accrued Interest on this Note by delivery of (i) this Note
and (ii) a completed Conversion Notice in the form attached as Exhibit A on a
Business Day to the Company’s principal executive offices. Such conversion shall
be deemed to have been made immediately prior to the close of business on the
Business Day of such delivery a conversion notice (the “Conversion Date”), and
Holder shall be treated for all purposes as the record holder of the shares of
Common Stock into which this Note is converted as of such date.

 

5.4.4 Upon conversion of the entire principal amount and accrued Interest of
this Note and the delivery of shares of Common Stock upon conversion of this
Note, except as otherwise provided in Paragraph 21, “Representations and
Warranties to Survive Closing,” the Company shall be forever released from all
of its obligations and liabilities under this Note.

 

 

   

 

5.5 Corporate Status of Common Stock to be Issued. All Common Stock (or other
securities in the event of an adjustment of the Conversion Price) which may be
issued upon the conversion of this Note shall, upon issuance, be fully paid and
nonassessable.

 

5.6 Issuance of Certificates. Upon the conversion of this Note, the Company
shall, within five (5) Business Days of such conversion, issue to Holder a
certificate or certificates representing the number of shares of the Common
Stock (or other securities in the event of an adjustment of the Conversion
Price) to which the conversion relates.

 

6. Unsecured Indebtedness. This Note is unsecured.

 

7. Status of Holder of Note. This Note shall not entitle Holder to any voting
rights or other rights as a shareholder of the Company or to any rights
whatsoever except the rights herein expressed, and no dividends shall be payable
or accrue in respect of this Note or the securities issuable upon the conversion
hereof unless and until this Note shall be converted. Upon the conversion of
this Note, Holder shall, to the extent permitted by law, be deemed to be the
holder of record of the shares of Common Stock issuable upon such conversion,
notwithstanding that the stock transfer books of the Company shall then be
closed or that the certificates representing such shares of Common Stock shall
not then be actually delivered.

 

8. Reserve of Shares of Common Stock. The Company shall reserve out of its
authorized shares of Common Stock, and other securities in the event of an
adjustment of the Conversion Price, a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock, and other
securities in the event of an adjustment of the Conversion Price, upon the
conversion of this Note.

 

9. Transfer Restrictions; Exemption from Registration.

 

9.1 Holder is an Accredited Investor, as such term is defined Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Act”). Holder
has conducted its own due diligence regarding this investment and the Company.
Holder understands and can bear the risks associated with this investment,
including the loss of its entire investment in the Note and the underlying
Common Stock. Holder agrees that (i) this Note and the shares of Common Stock
issuable in payment of Interest and upon conversion have not been registered
under the Act and may not be sold or transferred without registration under the
Act or unless an exemption from such registration is available; (ii) Holder has
acquired this Note and will acquire the Common Stock for its own account for
investment purposes only and not with a view toward resale or distribution; and
(iii) if a registration statement that includes the Common Stock is not
effective at the time Common Stock is issued to Holder upon conversion under
this Note, and the Common Stock is not exempt from registration under Rule 144,
then the Common Stock shall be inscribed with the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

 

   

 

9.2 If an opinion of counsel of Holder provides that registration is not
required for the proposed conversion or transfer of this Note or the proposed
transfer of the shares of Common Stock issuable upon conversion and that the
proposed conversion or transfer in the absence of registration would require the
Company to take any action including executing and filing forms or other
documents with the Securities and Exchange Commission (the “SEC”) or any state
securities agency, or delivering to Holder any form or document in order to
establish the right of Holder to effectuate the proposed conversion or transfer,
the Company agrees promptly, at its expense, to take any such action; and
provided, further, that the Company will reimburse Holder in full for any
expenses (including but not limited to the fees and disbursements of such
counsel, but excluding brokers’ commissions) incurred by Holder or owner of
shares of Common Stock on his, her or its behalf in connection with such
conversion or transfer of the Note or transfer of the shares of Common Stock.



 



10. Rule 144.

 

If the Company has registered a class securities under Section 12 of the
Exchange Act and has filed reports under Section 13 or 15(d) of the Exchange
Act. At the request of Holder, when Holder proposes to sell securities in
compliance with Rule 144 of the SEC, the Company will (i) forthwith furnish to
Holder a written statement of compliance with the filing requirements of the SEC
as set forth in Rule 144, as such rules may be amended from time to time and
(ii) make available to the public and Holder such information and take such
other action as is requested by Holder to enable Holder to make sales pursuant
to Rule 144.

 

11. Representations and Warranties of the Company. The Company represents and
warrants as follows:

 

11.1 The Company is duly existing and in good standing as a corporation in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any other jurisdiction in which the conduct of its business or
ownership of property requires that it to be qualified, except where the failure
to do so could not reasonably be expected to have a material adverse effect on
the Company’s business.

 

11.2 The execution, delivery and performance by the Company of this Note has
been duly authorized, and do not (i) conflict with any of the Company’s
organizational documents; (ii) contravene, conflict with, constitute a default
under or violate any material law applicable to the Company; (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any governmental authority by which the Company or any
of its Subsidiaries or any of their property or assets may be bound or affected;
(iv) require any action by, filing, registration, or qualification with, or
governmental approval from any governmental authority (except such governmental
approvals which have already been obtained and are in full force and effect); or
(v) constitute an event of default under any material agreement by which the
Company is bound.

 



 

   



 

11.3 There are no material actions or proceedings pending or threatened by or
against the Company, except as set forth in the Company’s annual report on Form
10-K for the year ended December 31, 2015, its report on Form 10-Q for the
quarter ended June 30, 2016 and any Form 8-K filed with the Securities and
Exchange Commission (the “SEC Reports”).

 

11.4 All financial statements of the Company contained in its SEC Reports fairly
present in all material respects the Company’s financial position and the
Company’s results of operations as of the dates thereof, and for the periods
indicated therein, subject in the case of the unaudited financial statements to
normal year-end audit adjustments.

 

11.5 The Company’s SEC Reports, as of their respective dates or, if amended, as
of the date of the last such amendment, did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.



 

12. Covenants of the Company. The Company will use the proceeds it receives from
this Note for general working capital and such other purposes as the Company may
deem appropriate.

 

13. Default. The Company shall perform its obligations and covenants hereunder
and in each and every other agreement between the Company and Holder pertaining
to the Indebtedness evidenced hereby. The following provisions shall apply upon
failure of the Company so to perform.

 

13.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder:

 

13.1.1 Failure by the Company to pay principal of the Note when due and payable
on the Maturity Date, provided that if the Note is not otherwise in default, the
Company shall have a one (1) day extension of the Maturity Date (the “Extension
Period”) to pay the Note in full. If not paid within such Extension Period, such
failure to pay will be an Event of Default and the date of the Event of Default
under this Paragraph 13.1.1 shall be as of the Maturity Date;

 

13.1.2 Failure of the Company to pay Interest when due hereunder, which failure
continues for a period of one (1) day after the due date of the amount involved;
or

 

13.1.3 Except for Events of Default set forth in Paragraphs 13.1.1 and 13.1.2,
failure of the Company to perform any of the other covenants, conditions,
provisions or agreements contained herein, which failure continues for a period
of one (1) day after notice of default has been given to the Company by Holder;
provided, however, that if the nature of the Company’s obligation is such that
more than one (1) day is required for performance, then an Event of Default
shall not occur if the Company commences performance within such one (1) day
period and thereafter diligently prosecutes the same to completion; or

 

 

   

 

13.1.4 The entry of an order for relief under Federal Bankruptcy Code as to the
Company or entry of any order appointing a receiver or trustee for the Company
or approving a petition in reorganization or other similar relief under
bankruptcy or similar laws in the United States of America or any other
competent jurisdiction, and if such order, if involuntary, is not satisfied or
withdrawn within sixty (60) days after entry thereof; or the filing of a
petition by the Company seeking any of the foregoing, or consenting thereto; or
the filing of a petition to take advantage of any debtor’s act; or making a
general assignment for the benefit of creditors; or admitting in writing
inability to pay debts as they mature.

 

13.2 Acceleration. Upon any Event of Default (in addition to any other rights or
remedies provided for under this Note), at the option of Holder, all sums
evidenced hereby, including all principal, Interest, fees and all other amounts
due hereunder, shall become immediately due and payable. If an Event of Default
in the payment of principal or Interest should occur and be continuing with
respect to the Note, Holder may declare the principal, Interest, fees and all
other amounts due hereunder to be immediately due and payable.

 

13.3 Notice by Company. Upon the happening of any Event of Default specified in
this paragraph that is not cured within the respective periods prescribed above,
the Company will give prompt written notice thereof to Holder of this Note.
Notice may also be emailed to either party using their confirmed email address
and with confirmation of delivery.

 

13.4 No Waiver. Failure of Holder to exercise any option hereunder shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default, or in the event of continuance of any existing
Event of Default after demand or performance thereof.

 

13.5 Default Interest and Fees. Default Interest will accrue on an unpaid
principal or Interest due hereunder at the rate of sixteen percent (16%) per
annum upon the occurrence of any Event of Default until the Event of Default is
cured. Default Interest shall be payable monthly basis commencing thirty (30)
days after the Default Interest has begun accruing. Default Interest will be
computed on a three hundred sixty-five (365) day year.

 

14. Assignment, Transfer or Loss of the Note.

 

14.1 Holder may not assign, transfer, hypothecate or sell all or any part of
this Note or in any way alienate or encumber the Note without the express
written consent of the Company, the granting or denial of which shall be within
the absolute discretion of the Company; provided, however, the Holder may assign
all or any portion of this Note to any of its Affiliates. Any attempt to effect
such transfer without the consent of the Company shall be null and void. The
Company has not registered this Note under the Act or the applicable securities
laws of any state in reliance on exemptions from registration. Such exemptions
depend upon the investment intent of Holder at the time he acquires his Note.
Holder is acquiring this Note for his own account for investment purposes only
and not with a view toward distribution or resale of such Note within the
meaning of the Act and the applicable securities laws of any state. The Company
shall be under no duty to register the Note or to comply with an exemption in
connection with the sale, transfer or other disposition under the applicable
laws and regulations of the Act or the applicable securities laws of any state.
The Company may require Holder to provide, at his expense, an opinion of counsel
satisfactory to the Company to the effect that any proposed transfer or other
assignment of the Note will not result in a violation of the applicable federal
or state securities laws or any other applicable federal or state laws or
regulations.

 

 

   

 

14.2 Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of any Note and, in the case of any such
loss, theft or destruction of any Note, upon delivery of an indemnity bond in
such reasonable amount as the Company may determine (or, in the case of any Note
held by the original Noteholder, of an indemnity agreement reasonably
satisfactory to the Company), or, in the case of any such mutilation, upon the
surrender of such Note to the Company at is principal office for cancellation,
the Company at its expense will execute and deliver, in lieu thereof, a new Note
of like tenor, dated the date to which interest hereunder shall have been paid
on such lost, stolen, destroyed or mutilated Note.

 

14.3 Subject to Subparagraph 9.1 above, Holder may, at his option, either in
person or by duly authorized attorney, surrender this Note for registration of
transfer at the principal office of the Company and, upon payment of any
expenses associated with the transfer, receive in exchange therefor a Note or
Notes, dated as of the date to which interest has been paid on the Note so
surrendered, each in the principal amount of $1,000 or any multiple thereof, for
the same aggregate unpaid principal amount as the Note so surrendered and
registered as payable to such person or persons as may be designated by Holder.
Every Note surrendered for registration of transfer shall be duly endorsed or
shall be accompanied by a written instrument of transfer duly executed by Holder
or his attorney duly authorized in writing. Every Note, so made and delivered by
the Company in exchange for any Note surrendered, shall in all other respects be
in the same form and have the same terms as the Note surrendered. No transfer of
any Note shall be valid unless made in such manner at the principal office of
the Company.

 

14.4 The Company may treat the person in whose name this Note is registered as
the owner and Holder of this Note for the purpose of receiving payment of all
principal of and all Interest on this Note, and for all other purposes
whatsoever, whether or not such Note shall be overdue and, except for transfers
effected in accordance with this subparagraph, the Company shall not be affected
by notice to the contrary.

 

15. Notices. All notices provided for herein shall be validly given if in
writing and delivered personally or sent by certified mail, postage prepaid, or
sent via an express delivery service, such as Federal Express or United Parcel
Service, to the office of the Company or such other address as the Company may
from time to time designate in writing sent by certified mail, postage prepaid,
to Holder at his address set forth below or such other address as Holder may
from time to time designate in writing to the Company by certified mail, postage
prepaid or otherwise as designated in writing by Holder. Notices may also be
emailed to either party using their confirmed email address and with
confirmation of delivery.

 

16. Usury. All Interest, Default Interest, fees, charges, goods, things in
action or any other sums or things of value, or other contractual obligations
(collectively, the “Additional Sums”) paid by the Company hereunder, whether
pursuant to this Note or otherwise, with respect to the Indebtedness evidenced
hereby, or any other document or instrument in any way pertaining to the
Indebtedness, which, under the laws of the State of Delaware may be deemed to be
Interest with respect to such loan or Indebtedness, shall, for the purpose of
any laws of the State of Delaware, which may limit the maximum amount of
Interest to be charged with respect to such loan or Indebtedness, be payable by
the Company as, and shall be deemed to be, Interest and for such purposes only,
the agreed upon and contracted rate of Interest shall be deemed to be increased
by the Additional Sums. Notwithstanding any provision of this Note to the
contrary, the total liability for payments in the nature of Interest under this
Note shall not exceed the limits imposed by applicable law. The Company shall
not assert a claim, and shall actively resist any attempts to compel it to
assert a claim, respecting a benefit under any present or future usury laws
against any Holder of this Note.

 

 

   

 

17. Binding Effect. This Note shall be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
permitted assigns.

 

18. Collection Fees. The Company shall pay all costs of collection, including
reasonable attorneys’ fees and all costs of suit and preparation for such suit
(and whether at trial or appellate level), in the event the unpaid principal
amount of this Note, or any payment of Interest is not paid when due, or in the
event Holder is made party to any litigation because of the existence of the
Indebtedness evidenced by this Note, or if at any time Holder should incur any
attorneys’ fees in any proceeding under the Federal Bankruptcy Code (or other
similar laws for the protection of debtors generally) in order to collect any
Indebtedness hereunder or to preserve, protect or realize upon any security for,
or guarantee or surety of, such Indebtedness whether suit be brought or not, and
whether through courts of original jurisdiction, as well as in courts of
appellate jurisdiction, or through a bankruptcy court or other legal
proceedings.

 

19. Construction. This Note shall be governed as to its validity,
interpretation, construction, effect and in all other respects by and in
accordance with the laws and interpretations thereof of the State of Delaware.
Unless the context otherwise requires, the use of terms in singular and
masculine form shall include in all instances singular and plural number and
masculine, feminine and neuter gender.

 

20. Severability. In the event any one or more of the provisions contained in
this Note or any future amendment hereto shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note or such other
agreement, and in lieu of each such invalid, illegal or unenforceable provision
there shall be added automatically as a part of this Note a provision as similar
in terms to such invalid, illegal or unenforceable provision as may be possible
and be valid, legal and enforceable.

 

21. Entire Agreement. This Note represents the entire agreement and
understanding between the parties concerning the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

 

 

   

 

22. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by the internal laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Kansas City, Kansas for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, or in any manner arising in connection
with or related to the transactions contemplated hereby or involving the parties
hereto whether at law or equity and under any contract, tort or any other claim
whatsoever and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing or faxing a copy thereof to such party at the address for such notices
as listed in this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

23. Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Note and the issuance of any Conversion Shares upon the
conversion hereof.

 

24. Headings. The headings used in this Note are used for convenience only and
are not to be considered in construing or interpreting this Note.

 

25. Definitions.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person directly or indirectly,
whether through the ownership of Voting Stock, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, equity participations or other equivalents (however designated) of
corporate stock or partnership interests and any and all warrants, options and
rights with respect thereto (whether or not currently exercisable), including
each class of common stock and preferred stock of such Person.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America as of the Issue Date.

 

“Holder” means a Person in whose name a Note is registered on the Company’s
books.

 

 

   

 

“Indebtedness” means, without duplication, with respect to any Person, (a) all
obligations of such Person (i) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such person or only to a
portion thereof); (ii) evidenced by bonds, notes, debentures or similar
instruments; (iii) representing the balance deferred and unpaid of the purchase
price of any property or services (other than accounts payable or other
obligations arising in the ordinary course of business); (iv) evidenced by
bankers’ acceptances or similar instruments issued or accepted by banks, (v) for
the payment of money relating to a capitalized lease obligation under GAAP; or
(vi) evidenced by a letter of credit or a reimbursement obligation of such
Person with respect to any letter of credit; (b) all net obligations of such
Person under interest rate swap obligations and foreign currency hedges; (c) all
liabilities of others of the kind described in the preceding clauses (a) or (b)
that such Person has guaranteed or that are otherwise its legal liability; (d)
Indebtedness (as otherwise defined in this definition) of another Person secured
by lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person, the amount of such obligations being deemed to be the lesser of
(1) the full amount of such obligations so secured, and (2) the fair market
value of such asset, as determined in good faith by the Board of Directors of
such Person, which determination shall be evidenced by a board resolution; and
(e) any and all deferrals, renewals, extensions, refinancings and refundings
(whether direct or indirect) of, or amendments, modifications or supplements to,
any liability of the kind described in any of the preceding clauses (a), (b),
(c), (d) or this clause (e), whether or not between or among the same parties.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Issue Date” means the date on which the Note is originally issued.

 

“Maturity Date” means November 7, 2017, or a later date if the original Maturity
Date is extended by the Company under the terms of this Note.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof.

 

A “subsidiary” of any Person means (i) a corporation a majority of whose Voting
Stock is at the time, directly or indirectly, owned by such Person, by one or
more subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (ii) a partnership in which such Person or a subsidiary of such
Person is, at the date of determination, a general or limited partner of such
partnership, but only if such Person or its subsidiary is entitled to receive
more than fifty percent (50%) of the assets of such partnership upon its
dissolution, or (iii) any other Person (other than a corporation or partnership)
in which such Person, directly or indirectly, at the date of determination
thereof, has (x) at least a majority ownership interest or (y) the power to
elect or direct the election of a majority of directors or other governing body
of such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof, whether
at all times or only so long as no senior class of stock has voting power by
reason of any contingency to vote in the election of members of the Board of
Directors or other governing body of such Person.

 

26. Miscellaneous. Except as otherwise provided herein, the Company waives
demand, diligence, presentment for payment and protest, notice of extension,
dishonor, maturity and protest. Time is of the essence with respect to the
performance of each and every covenant, condition, term and provision hereof.
This Note may be executed by facsimile signature, which signature shall be
deemed to be binding upon the Company.

 

 

   

 

IN WITNESS WHEREOF, this Note has been issued on the 7th day of November, 2016.

 

    INFINITY ENERGY RESOURCES, INC.           By         Stanton E. Ross      
Its President and Chief Executive Officer         Mailing Address of Holder:    
                                  Mailing Address of Company:       Infinity
Energy Resources, Inc.       11900 College Blvd.       Suite 310       Overland
Park, Kansas 66210      

 

 

   

 

EXHIBIT A

 

CONVERSION NOTICE

 

(To be signed only upon conversion of this Note)

 

TO: INFINITY ENERGY RESOURCES, INC.

 

The undersigned, the registered holder of the Convertible Note (the “Note”) of
INFINITY ENERGY RESOURCES, INC. (the “Company”), hereby surrenders the Note for
conversion into shares of Common Stock of the Company (the “Common Stock”) to
the extent of $_______ unpaid principal amount of the Note and $_______ unpaid
accrued Interest due under the Note, all in accordance with the provisions of
such Note. The undersigned requests (i) that a certificate representing shares
of Common Stock, bearing the appropriate legends, be issued to the undersigned,
and (ii) if the unpaid principal amount so converted is less than the entire
unpaid principal amount of the Note, that a new substitute note representing the
portion of said unpaid principal amount that is not so converted be issued in
accordance with the provisions of the Note.

 

    (Signature and name of the registered holder)  

 

    Print Name  

 

Dated:    

 

 

   

 